EXHIBIT 10.1

 

LOGO [g786158img001.jpg]   

EMPLOYMENT AGREEMENT

 

This Employment Agreement made effective as of October 23, 2014 (the “Effective
Date”).

BETWEEN:

QLT INC., having an address of 887 Great Northern Way, Suite 250, Vancouver,
British Columbia, V5T 4T5, Canada.

(“QLT” or the “Company”)

AND:

GEOFFREY F. COX

(“Dr. Cox”)

WHEREAS:

 

A.

QLT has offered to Dr. Cox employment with QLT as Interim Chief Executive
Officer.

 

B.

QLT and Dr. Cox have agreed to enter into this Agreement setting out the terms
and conditions of Dr. Cox’s employment with QLT.

NOW THEREFORE in consideration of the compensation to be paid under this
Agreement by QLT to Dr. Cox, the promises made by each party to the other as set
out in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which the parties acknowledge and agree, QLT and Dr. Cox agree as
follows:

 

1.

POSITION AND DUTIES

 

1.1

Position and Term – Effective October 23, 2014 (the “Commencement Date”), QLT
will employ Dr. Cox in the position of Interim Chief Executive Officer and
Dr. Cox agrees to be employed by QLT in that position, subject to the terms and
conditions of this Agreement. Dr. Cox’s employment will terminate 6 months after
the Commencement Date, unless earlier terminated as provided for below or
extended by mutual agreement in writing. A condition of Dr. Cox’s employment and
continued employment is that he seek, obtain, and maintain the right to work in
Canada in this position. QLT will pay the costs associated with obtaining a
permit to work in Canada. If Dr. Cox is not able to secure the right to work in
Canada by October 23, 2014, then QLT may in its discretion delay the
Commencement Date as it considers appropriate; provided, however, that if
Dr. Cox is not able to secure the right to work in Canada by November 15, 2014,
either party may notify the other that this Agreement is terminated with no
obligation on either party to the other, except that if Dr. Cox has commenced
employment then QLT will make the payments to Dr. Cox specified in Section 3.1
but only for the period from the date employment commenced to the date that
either party provides such notice and Dr. Cox will be bound by Section 6 of this
Agreement. Dr. Cox’s employment is also subject to the completion of
satisfactory background checks and police clearances. Employment hereunder is in
addition to Dr. Cox’s continuing services as a member of the Board of Directors
of the Company (“Board”) (which service is separate from this Agreement, except
that he will not receive any director’s fees while he is employed under this
Agreement).

 

   Page 1    initials         



--------------------------------------------------------------------------------

1.2

Duties, Reporting and Efforts – In the performance of his duties, Dr. Cox will:

 

(a)

Overall Responsibilities – As Interim Chief Executive Officer, have
responsibility commensurate with the position of Chief Executive Officer and
with a focus on the Company achieving its strategic objectives, increasing
shareholder value and maintaining the integrity of QLT’s internal controls and
reporting systems.

 

  (b)

Report – Report, as and when required, to the Board of Directors of QLT (the
“Board”).

 

  (c)

Best Efforts and Compliance with Policies, etc. – Use his best efforts, industry
and knowledge to carry out the duties and functions of Interim Chief Executive
Officer and comply with all of QLT’s rules, regulations, policies (including
QLT’s Code of Ethics and Code of Exemplary Conduct) and procedures, as
established from time to time and to endeavor to ensure that QLT is at all times
in compliance with applicable provincial, state, federal and other governing
statutes, policies and regulations. Dr. Cox confirms that he is not now nor has
in the past been debarred by the United States Food and Drug Administration
under the Food, Drug and Cosmetic Act or under the Generic Drug Enforcement Act
and he has never been convicted under the Food, Drug and Cosmetic Act or under
the Generic Drug Enforcement Act, or under any other federal law for conduct
relating to the development or approval of a drug product and/or relating to a
drug product. In the event that Dr. Cox is, or learns that he will be
(i) debarred under the Food, Drug and Cosmetic Act or under the Generic Drug
Enforcement Act, or (ii) convicted under the Food, Drug and Cosmetic Act or
under the Generic Drug Enforcement Act or under any other federal law for
conduct relating to the development or approval of a drug product and/or
relating to a drug product, he will immediately notify QLT in writing.

 

  (d)

Working Day and Location – Devote his attention and energies to the business and
affairs of QLT and his duties as Interim Chief Executive Officer, working such
hours, both at work in person and remotely, as are necessary to perform the
position in a timely and effective manner. Dr. Cox will commute on a regular
basis from his home in Boston to Vancouver. Dr. Cox may be in QLT’s Vancouver
office less than 5 days per week but despite this he will work on a full-time
basis. Dr. Cox may continue to serve on other boards of directors, including the
boards of directors of Biota Pharmaceuticals Inc., Lakewood-Amedex LLC and the
Massachusetts Biotechnology Council, provided that these services do not
conflict with any obligation to QLT and do not materially interfere with
Dr. Cox’s obligations under this Agreement.

 

2.

COMPENSATION

 

2.1

Compensation – In return for his services under this Agreement, effective as of
the Commencement Date, QLT agrees to pay or otherwise provide the following
total compensation to Dr. Cox:

 

  (a)

Base Salary – A monthly amount of USD $40,000.00 payable semi-monthly in arrears
(the “Base Salary”). QLT will, in a manner that it determines in its discretion,
convert the Base Salary for each pay period into the then equivalent amount of
Canadian dollars for payment to Dr. Cox in Canadian dollars through the QLT
payroll system.

 

  (b)

Benefit Plans – Effective as of the Commencement Date, coverage for Dr. Cox and
his eligible dependents under the benefit plans provided by/through QLT to its
non-Canadian resident employees, subject to:

 

  I.

Each plan’s terms for eligibility;

 

  II.

Dr. Cox taking the necessary steps to ensure effective enrollment or
registration under each plan; and

 

  III.

Customary deductions of employee contributions for the premiums of each plan.

 

   Page 2    initials         



--------------------------------------------------------------------------------

As at the date of this Agreement, the employee benefit plans provided by/through
QLT to its non-Canadian employees are provided through the CANUS plan offered by
Great West Life Assurance Company and for Dr. Cox will currently include life
insurance, dependent life insurance, vision-care insurance, health insurance,
dental insurance, out-of-country travel coverage, and short and long term
disability insurance and will provide coverage for Dr. Cox while in Canada. For
clarity, these benefits will not include accidental death and dismemberment
insurance. QLT and Dr. Cox agree that employee benefit plans provided by/through
QLT to its non-Canadian employees may change from time to time. In the event of
any increases in plan premiums during Dr. Cox’s employment, QLT will pay any
such increase in premium. The choice of plan and coverage terms will always be
at the sole discretion of QLT and Great West Life Assurance Company and may
change at any time, and therefore QLT does not guarantee the scope or amount of
coverage Dr. Cox may receive as part of his health and life insurance coverage.
In addition, this coverage is not intended to replace his existing coverage. To
the extent Dr. Cox’s existing health and life insurance coverage provides him
with benefits not provided under Great West Life Assurance Company’s CANUS plan
or other health and life coverage which may be provided by QLT at any time,
Dr. Cox may wish to obtain additional coverage at his expense.

 

  (c)

Expense Reimbursement – Reimbursement, in accordance with QLT’s Policy and
Procedures on QLink (as amended from time to time), of all reasonable business
expenses, including accommodation and/or travel expenses incurred by Dr. Cox,
subject to his maintaining proper accounts and providing documentation for these
expenses upon request. Collectively, these expenses and payments are the
“Expenses”.

 

  (d)

Vacation – Two weeks of paid vacation for a 6 month employment term (equivalent
to four weeks of paid vacation per year) and if the term is extended by mutual
agreement then the equivalent of four weeks of vacation per calendar year, which
may be increased from time to time in accordance with QLT’s vacation policy for
executive level employees. As per the Company’s Policy and Procedures on QLink
(as amended from time to time), unless agreed to in writing by the Company if
the term is extended then:

 

  I.

All vacation must be taken within the calendar year in which it is earned by
Dr. Cox; and

 

  II.

Vacation entitlement will not be cumulative from calendar year to calendar year;
except that Dr. Cox may carry forward 150 hours of vacation from the calendar
year in which it is earned to the following calendar year.

 

  (e)

Stock Option Grant – Subject to Board approval, QLT will grant to Dr. Cox
options to purchase 150,000 common shares of QLT at a price equal to the closing
price of QLT’s common shares on the Toronto Stock Exchange on the later of
(i) the Commencement Date or (ii) the date that such grant is approved by the
Board of Directors (the “Options”). The Options will vest over 6 months, in
equal monthly amounts, starting one month after the Commencement Date. The
Options will have a ten year term from the date of grant and be subject to the
terms and conditions set out in QLT’s current Stock Option Plan and the
applicable stock option agreement.

 

  (f)

Stock Option Plan – Dr. Cox will be eligible to receive from time to time
additional stock option grants under any stock option plan offered by QLT to its
employees, in accordance with the terms of the plan in effect at the time of the
stock option offer(s). Grants of options are discretionary and subject to the
approval of the Board of Directors.

 

  (g)

Legal Consultation – Reimbursement for reasonable expenses to a maximum of USD
$10,000.00 for independent legal counsel regarding Dr. Cox entering into an
employment agreement with QLT.

 

   Page 3    initials         



--------------------------------------------------------------------------------

  (h)

Tax Consultation – Reimbursement for reasonable expenses to a maximum of USD
$5,000.00 for each calendar year of his employment for an independent tax
consultation regarding the Canadian tax implications of Dr. Cox’s employment
status in Canada and/or preparation of his Canadian tax return.

 

  (i)

Commuting Expenses – Reimbursement of his reasonable expenses related to
commuting between Dr. Cox’s home in Boston and Vancouver, the cost of hotel
accommodation in Vancouver, and related commuting expenses (“Commuting
Expenses”). As the reimbursement of these costs may be a taxable benefit, the
amount of the reimbursement for the Commuting Expenses will be grossed-up to
provide Dr. Cox with sufficient funds to pay the applicable taxes on the
Commuting Expenses amount. Commuting Expenses are subject to statutory
deductions and the reimbursement of Commuting Expenses is in addition to
Dr. Cox’s eligible expenses pursuant to QLT’s Travel Policy and Section 2.1(c)
above.

 

  (j)

Indemnity – Dr. Cox will be entitled to full indemnification, including
advancement of expenses (if applicable), in accordance with and to the fullest
extent permitted under any indemnity agreements previously entered into between
Dr. Cox and QLT, QLT’s articles, applicable law and any rights Dr. Cox may have
to claim coverage under QLT’s past, current or future director and/or officer
insurance policies, in all cases with respect to existing or future claims that
may be brought by third parties. The provisions of this paragraph will survive
termination of this Agreement for any reason.

 

2.2

Tax Equalization – QLT will provide Dr. Cox with a tax equalization payment in
an amount sufficient to compensate him, after giving effect to all taxes payable
in respect of such tax equalization payments, for the amount by which the
combined Canadian federal and provincial income tax and any Canadian social
security health insurance or similar taxes (collectively, “Canadian Taxes”) and
U.S. federal, state and local income tax and any FICA, Medicare or similar U.S.
taxes (collectively “U.S. Taxes”) he is required to pay on his Base Salary and
other entitlements under paragraphs 2.1(b), (c), (d), (e), (f), (g), (h), and
(i), and any cash compensation owing to him upon termination of his employment,
that exceeds the U.S. Tax he would have been required to pay on such amounts if
his employment had been performed wholly in the state of Massachusetts and
limited to his Base Salary and entitlements under paragraphs 2.1(d), (e), (f),
and (i), net of all available credits and deductions. Such payments will be made
on an estimated basis not less frequently than monthly during the term and trued
up within 30 days after the actual amounts are determined for any applicable tax
periods. QLT will pay all reasonable costs and professional fees related to
calculating this equalization payment. QLT reserves the discretion to establish
a reasonable process for determining the tax equalization calculation.

If Dr. Cox establishes his primary residence in Canada, the obligation of QLT
under this paragraph will cease provided that there will be a pro-rated
adjustment for any partial year.

 

3.

RESIGNATION

 

3.1

Resignation – Dr. Cox may resign from his employment with QLT by giving QLT 30
days’ prior written notice (the “Resignation Notice”) of the effective date of
his resignation. On receiving a Resignation Notice, QLT may elect to require
Dr. Cox to leave the premises forthwith. In any event QLT will make the
following payments to Dr. Cox:

 

  (a)

Base Salary – Base Salary owing to Dr. Cox for any prior periods as well as for
the period which is the shorter of (i) the 30-day notice period and (ii) either
the period to the expiry of the original 6 month term or, if applicable, to the
expiry of the then current extended term (the “Resignation Period”).

 

  (b)

Benefits – Except as set out below in this subparagraph 3.1(b), for the
Resignation Period, all employee benefit plan coverage enjoyed by Dr. Cox and
his eligible dependents immediately prior to the date of his Resignation Notice.
Dr. Cox acknowledges and agrees that any short and long term

 

   Page 4    initials         



--------------------------------------------------------------------------------

disability plans and out-of-country travel coverage (other than benefits that
accrued thereunder on or prior to the Last Day) provided through QLT will not be
continued beyond the last day that Dr. Cox is actively employed by QLT. The
remaining benefits will cease on the last day that Dr. Cox is employed by QLT
(the “Last Day”).

 

  (c)

Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures on QLink, as amended from time to time) of all reasonable Expenses
and Commuting Expenses incurred by Dr. Cox prior to his Last Day, subject to the
expense reimbursement provisions set out in subparagraph 2.1(c) and (i), and tax
consultation and tax return preparation expenses incurred in accordance with
subparagraph 2.1(h).

 

  (d)

Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing to
Dr. Cox as at the expiry of the Resignation Period.

 

  (e)

Tax Equalization – Within 30 days of the date that it can be determined, QLT
will pay to Dr. Cox any remaining tax equalization payments owing to Dr. Cox in
accordance with Section 2.2 or, in the event that the reconciliation results in
Dr. Cox owing money to QLT, Dr. Cox will make such payment to QLT.

 

3.2

Others – In the event of resignation of Dr. Cox as set out in paragraph 3.1, the
parties agree:

 

  (a)

Stock Option Plan – Dr. Cox’s participation in any stock option plan offered by
QLT to its employees will be in accordance with the terms of the plan in effect
at the time of the stock option grant(s) to Dr. Cox and the applicable stock
option agreement applicable to such grants.

 

4.

TERMINATION

 

4.1

Termination for Cause – QLT reserves the right to terminate Dr. Cox’s employment
at any time for any reason. Should Dr. Cox be terminated for “Cause”, he will
not be entitled to any advance notice of termination or pay in lieu thereof. If
Dr. Cox is refused permission to work in Canada, or permission expires or is
revoked at any time before or during Dr. Cox’s employment with QLT, QLT will
have the right to terminate Dr. Cox’s employment and to treat such termination
as a termination for “Cause”.

“Cause” the occurrence of any of the following events: (i) willful refusal by
Dr. Cox to follow a lawful direction of the Board of Directors of QLT, provided
the direction is not materially inconsistent with the duties or responsibilities
of the Executive’s position as Chief Executive Officer of the Company, which
refusal continues after the Board of Directors has again given the direction in
writing, (ii) willful misconduct or reckless disregard by Dr. Cox of his duties
or with respect to the interest or material property of the Company, (iii) any
act by Dr. Cox of fraud against QLT or significant dishonesty to QLT,
(iv) commission by Dr. Cox of a felony as reasonably determined by at least a
majority of the members of the Board of Directors of QLT, or (v) a material
breach of this Agreement by Dr. Cox or other conduct that constitutes just cause
at common law, provided that the nature of such breach or conduct shall be set
forth with reasonable particularity in a written notice to Dr. Cox who shall
have twenty (20) days following delivery of such notice to cure such alleged
breach or conduct, provided that such breach or conduct is, in the reasonable
discretion of the Board of Directors, susceptible to a cure.

 

4.2

Termination Other than for Cause – QLT reserves the right to terminate Dr. Cox’s
employment at any time prior to the expiry of the 6 month term of this Agreement
or any extended term without reason or Cause. However, if (a) QLT terminates
Dr. Cox’s employment for any reason other than for Cause then, except in the
case of Dr. Cox becoming completely disabled (which is provided for in paragraph
4.6) and subject to the provisions set forth below (including but not limited to
Section 4.8), Dr. Cox will be entitled to receive notice, pay and/or benefits
(or any combination of notice, pay and/or benefits) as more particularly set out
in paragraph 4.3.

 

   Page 5    initials         



--------------------------------------------------------------------------------

4.3

Severance Pay – In the event QLT terminates Dr. Cox’s employment as set out in
paragraph 4.2, Dr. Cox will be entitled to payment of an amount equal to the
Base Salary for the balance of the 6 month term (the “Severance Pay”). All
benefit coverage would cease effective the Last Day. Dr. Cox acknowledges and
agrees that Severance Pay is in respect of Base Salary only and, subject to any
applicable minimum employment standards legislation requirements, may be paid on
a semi-monthly or monthly basis, at QLT’s discretion.

 

  (a)

Other Compensation – QLT will provide the following additional compensation:

 

  I.

QLT will reimburse (in accordance with QLT’s Policy and Procedures on QLink, as
amended from time to time) Dr. Cox for all Expenses and Commuting Expenses
properly and reasonably incurred by Dr. Cox on or prior to his Last Day, subject
to the expense reimbursement provisions set out in subparagraph 2.1(c) and (i),
and tax consultation and tax return preparation expenses incurred in accordance
with subparagraph 2.1(h).

 

  II.

Payment in respect of accrued but unpaid vacation pay owing to Dr. Cox to his
Last Day.

 

  III.

Payment in respect of any remaining tax equalization payments owing to Dr. Cox
to his Last Day in accordance with Section 2.2 or, in the event that the
reconciliation results in Dr. Cox owing money to QLT, Dr. Cox will make such
payment to QLT.

 

  IV.

Dr. Cox’s participation in any stock option plan offered by QLT to its employees
will be in accordance with the terms of the plan in effect at the time of the
stock option grant(s) to Dr. Cox and the applicable stock option agreement
applicable to such grants provided that if Dr. Cox is terminated on or before 6
months after the Commencement Date or in the event of a change of control as
defined in the applicable stock option agreement followed by the termination of
his employment then the remaining unvested Options will vest and be exercisable
in accordance with the Stock Option Plan and the applicable stock option
agreement. If at the time of termination Dr. Cox is no longer a member of the
Board (i.e. no service relationship with QLT remains), all vested options will
expire within 90 days of the termination date.

 

4.4

Acknowledgement – Dr. Cox acknowledges and agrees that in the event QLT
terminates Dr. Cox’s employment as set out in paragraph 4.2, except for the
provisions of this Agreement which expressly survive termination of Employment
and except for:

 

  (a)

The Severance Pay; and

 

  (b)

The other compensation set out in subparagraph 4.3(a);

QLT will have no further obligations, statutory or otherwise, to Dr. Cox in
respect of this Agreement and Dr. Cox’s employment under this Agreement.

 

4.5

Release – In order to receive the payments and entitlements set out in
Section 4.3 of this Agreement Dr. Cox must sign and deliver to QLT a release in
the form set out in Schedule A to this Agreement within 30 days of the date of
termination. If Dr. Cox does not sign and deliver the release, Dr. Cox will be
entitled to only the minimum notice or compensation in lieu of notice, and other
entitlements, required by the British Columbia Employment Standards Act.

 

4.6

Termination Due to Inability to Act

 

  (a)

Termination – QLT may immediately terminate this Agreement by giving written
notice to Dr. Cox if he becomes completely disabled (defined below) to the
extent that he cannot perform his duties under this Agreement either

 

   Page 6    initials         



--------------------------------------------------------------------------------

  I.

For a period exceeding two consecutive months, or

 

  II.

For a period of two months (not necessarily consecutive) occurring during any 3
month period,

and no other reasonable accommodation can be reached between QLT and Dr. Cox.

 

  (b)

Payments – In the event of termination of Dr. Cox’s employment with QLT pursuant
to the provisions of this paragraph 4.6, QLT agrees to pay to Dr. Cox Severance
Pay as set out in paragraph 4.3.

 

  (c)

Definition – The term “completely disabled” as used in this paragraph 4.6 will
mean the inability of Dr. Cox to perform the essential functions of his position
under this Agreement by reason of any incapacity, physical or mental, which the
Board, based upon medical advice or an opinion provided by a licensed physician
reasonably acceptable to the Board, determines to keep Dr. Cox from
satisfactorily performing any and all essential functions of his position for
QLT during the foreseeable future.

 

4.7

Death – Except as set out below, effective the date of death (the “Date of
Death”) of Dr. Cox, this Agreement and both parties’ rights and obligations
under this Agreement will terminate without further notice or action by either
party. Within 30 days after the Date of Death (and the automatic concurrent
termination of this Agreement), QLT will pay the following amounts to Dr. Cox’s
estate:

 

  (a)

Base Salary – Base Salary owing to Dr. Cox up to his Date of Death.

 

  (b)

Payment in Lieu of Benefits – In lieu of employee benefit coverage for his
eligible dependents after his Date of Death, a payment in the amount of 10% of
the Base Salary for the period from the date of death to the expiry of the term
or, if applicable, the end of the then current extended term.

 

  (c)

Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures on QLink, as amended from time to time) of all reasonable Expenses
and Commuting Expenses incurred by Dr. Cox prior to his Date of Death, subject
to the expense reimbursement provisions set out in subparagraphs 2.1(c) and (i),
and tax consultation and tax return preparation expenses incurred in accordance
with subparagraph 2.1(h).

 

  (d)

Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing to
Dr. Cox to his Date of Death.

 

  (e)

Tax Equalization – Within 30 days of the date that it can be determined, payment
in respect of any remaining tax equalization payments owing to Dr. Cox to his
Date of Death in accordance with Section 2.2 or, in the event that the
reconciliation results in Dr. Cox owing money to QLT, Dr. Cox will make such
payment to QLT.

After his Date of Death, Dr. Cox’s participation and/or entitlement under any
stock option plan offered by QLT to its employees will be in accordance with the
terms of the plan in effect at the time of the stock option grant(s) to Dr. Cox
and the applicable stock option agreement applicable to such stock options.

 

4.8

Termination by Expiry of the Term – If the employment of Dr. Cox is not
terminated, or extended by agreement in writing, prior to 6 months from the
Commencement Date as set out above, then his employment will terminate on the
date that is 6 months from the Commencement Date, in which case the following
will apply:

 

  (a)

Base Salary – QLT will pay Dr. Cox the Base Salary owing to Dr. Cox up to the
Last Day.

 

   Page 7    initials         



--------------------------------------------------------------------------------

  (b)

Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures on QLink, as amended from time to time) of all reasonable Expenses
and Commuting Expenses incurred by Dr. Cox prior to the Last Day, subject to the
expense reimbursement provisions set out in subparagraphs 2.1(c) and (i), and
tax consultation and tax return preparation expenses incurred in accordance with
subparagraph 2.1(h).

 

  (c)

Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing to
Dr. Cox to his Last Day.

 

  (d)

Tax Equalization – Within 30 days of the date that it can be determined, payment
in respect of the tax equalization payment owing to Dr. Cox to his Last Day in
accordance with Section 2.2 or, in the event that the reconciliation results in
Dr. Cox owing money to QLT, Dr. Cox will make such payment to QLT.

 

  (e)

Stock Options – After the Last Day, Dr. Cox’s participation and/or entitlement
under any stock option plan offered by QLT to its employees will be in
accordance with the terms of the plan in effect at the time of the stock option
grant(s) to Dr. Cox and the applicable stock option agreement applicable to such
stock options.

 

  (f)

QLT will have no further obligations, statutory or otherwise, to Dr. Cox in
respect of this Agreement and Dr. Cox’s employment under this Agreement.

 

4.9

Benefits – Despite the foregoing, in respect of any termination of the
employment of Dr. Cox, all benefits will cease on the Last Day provided that all
or part of the benefit coverage (including short and long term disability and
out-of-country travel coverage) will cease prior to the Last Day if Dr. Cox is
no longer actively employed by QLT or if expressly provided in the plans and
policies provided or established by QLT from time to time.

 

4.10

Transition Services – Following the termination of the employment of Dr. Cox by
QLT and at the request of QLT, Dr. Cox will perform duties and responsibilities
for QLT as reasonably requested by QLT related to his departure and/or the
transition to a new Chief Executive Officer during the period in respect of
which Dr. Cox receives Severance Pay. Dr. Cox will not be entitled to any
additional compensation for such transition services as the compensation paid to
Dr. Cox under this Agreement will constitute full compensation for such
services. The parties may agree to terms should transition services be required
for any additional period. The parties understand that Dr. Cox may commence new
employment or other work after his employment with QLT ceases and will
reasonably cooperate with each other with respect to the scheduling of such
duties and responsibilities.

 

5.

CONFLICT OF INTEREST

 

5.1

Avoid Conflict of Interest – During the term of his employment with QLT, Dr. Cox
agrees to conduct himself at all times so as to avoid any real or apparent
conflict of interest with the activities, policies, operations and interests of
QLT. To avoid improper appearances, Dr. Cox agrees that he will not accept any
financial compensation of any kind, nor any special discount or loan from
persons, corporations or organizations having dealings or potential dealings
with QLT, either as a customer or a supplier or a co-venturer. QLT and Dr. Cox
acknowledge and agree that from time to time the Board may consent in writing to
activities by Dr. Cox which might otherwise appear to be a real or apparent
conflict of interest.

 

5.2

No Financial Advantage – During the term of his employment with QLT, Dr. Cox
agrees that neither he nor any members of his immediate family will take
financial advantage of or benefit financially from information that is obtained
in the course of his employment related duties and responsibilities unless the
information is generally available to the public.

 

   Page 8    initials         



--------------------------------------------------------------------------------

5.3

Comply with Policies – During the term of his employment with QLT, Dr. Cox
agrees to comply with all written policies issued by QLT dealing with conflicts
of interest.

 

5.4

Breach Equals Cause – Dr. Cox acknowledges and agrees that breach by him of the
provisions of this Section 5 continuing, if applicable, after the cure period
referred to in Section 4.1, will be Cause for immediate termination by QLT of
his employment with QLT.

 

6.

CONFIDENTIALITY

 

6.1

Information Held in Trust – Dr. Cox acknowledges and agrees that all business
and trade secrets, confidential information and knowledge which Dr. Cox acquires
during his employment with QLT relating to the business and affairs of QLT, its
affiliates or subsidiaries or to technology, systems, programs, ideas, products
or services which have been or are being developed or utilized by QLT, its
affiliates or subsidiaries or in which QLT, its affiliates or subsidiaries are
or may become interested and which QLT treats and maintains as confidential (and
is not otherwise known or in the public domain) (collectively, “Confidential
Information”), will for all purposes and at all times, both during the term of
Dr. Cox’s employment with QLT and at all times thereafter, be held by Dr. Cox in
trust and used by Dr. Cox only for the exclusive benefit of QLT.

 

6.2

Non Disclosure – Dr. Cox acknowledges and agrees that both during the term of
his employment with QLT and at all times thereafter, without the express or
implied consent of QLT, Dr. Cox will not:

 

  (a)

Disclose – Disclose to any company, firm or person, other than QLT and its
employees, consultants, advisers, directors and officers, any Confidential
Information, except to the extent protected by an obligation or agreement of
confidentiality; or

 

  (b)

Use – Use any Confidential Information that he may acquire for his own purposes
or for any purposes, other than those of QLT.

 

6.3

Intellectual Property Rights

 

  (a)

Disclose Inventions – Dr. Cox agrees to promptly disclose to QLT any and all
ideas, developments, designs, articles, inventions, improvements, discoveries,
machines, appliances, processes, methods, products or the like that Dr. Cox may
invent, conceive, create, design, develop, prepare, author, produce or reduce to
practice, either solely or jointly with others, in the course of his employment
with QLT that specifically relate to the then business of QLT (collectively,
“Inventions”).

 

  (b)

Inventions are QLT Property – All Inventions and all other product of the work
of Dr. Cox for QLT will at all times and for all purposes be the property of,
and are hereby assigned by Dr. Cox to, QLT for QLT to use, alter, vary, adapt
and exploit as it will see fit, and will be acquired or held by Dr. Cox in a
fiduciary capacity solely for the benefit of QLT.

 

  (c)

Additional Requirements – Dr. Cox agrees to:

 

  I.

Treat all information with respect to Inventions as Confidential Information.

 

  II.

Keep complete and accurate records of Inventions, which records will be the
property of QLT and copies of which records will be maintained at the premises
of QLT.

 

  III.

Execute all assignments and other documents required and reasonably requested by
QLT to assign and transfer to QLT (or such other persons as QLT may direct) all
right, title and interest in and to the Inventions and all other product of the
work of Dr. Cox for QLT, and all writings, drawings, diagrams, photographs,
pictures, plans, manuals, software and other materials,

 

   Page 9    initials         



--------------------------------------------------------------------------------

 

goodwill and ideas relating thereto, including, but not limited to, all rights
to acquire in the name of QLT or its nominee(s) patents, registration of
copyrights, design patents and registrations, trademarks and other forms of
protection that may be available.

 

  IV.

Execute all documents and do all acts reasonably requested by QLT to give effect
to this provision.

 

6.4

Records – Dr. Cox agrees that all records or copies of records concerning QLT’s
activities, business interests or investigations made or received by him during
his employment with QLT are and will remain the property of QLT. He further
agrees to keep such records or copies in the custody of QLT and subject to its
control, and to surrender the same at the termination of his employment or at
any time during his employment at QLT’s request.

 

6.5

No Use of Former Employer’s Materials and Information – Dr. Cox certifies that
he has not brought to QLT and will not use while performing his employment
duties for QLT any materials or documents of any former employer which are not
generally available to the public, except if the right to use the materials or
documents has been duly licensed to QLT by the former employer. Dr. Cox
certifies, warrants, and represents that his performance of all provisions of
this Agreement will not breach any agreement or other obligation to keep in
confidence proprietary or confidential information known to him before or after
the commencement of employment with QLT. Dr. Cox will not disclose to QLT, use
in the performance of his work for QLT, or induce QLT to use, any Inventions (as
defined above), confidential or proprietary information, or other material or
documents belonging to any previous employer or to any other party in violation
of any obligation of confidentiality to such party or in violation of such
party’s proprietary rights; including without limitation whether any products or
services of such previous employer or other person actually incorporated, used,
or were designed or modified based upon such information, and even if such
information constitutes negative know-how.

 

7.

POST-EMPLOYMENT RESTRICTIONS

 

7.1

Non-Compete – Dr. Cox agrees that, by virtue of his senior position with QLT, he
possesses and will possess strategic sensitive information concerning the
business of QLT, its affiliates and subsidiaries. As a result, and in
consideration of the payments to be made by QLT to Dr. Cox under this Agreement,
without the prior written consent of QLT, for a period of 9 months following
termination of his employment with QLT for any reason (by resignation or
otherwise), as measured from his Last Day, Dr. Cox will not:

 

  (a)

Participate in a Competitive Business – Directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be a director or an employee of, or a consultant to, any
business, firm or corporation that, as a part of conducting its business, is in
any way competitive with QLT or any of its affiliates or subsidiaries with
respect to:

 

  I.

the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current product candidates or any other products then being commercialized by or
on behalf of QLT or its affiliates or subsidiaries which individually have
worldwide annual net sales of U.S.$50 million or more in the calendar year
preceding Dr. Cox’s Last Day, or

 

  II.

the development and/or commercialization and/or marketing of pharmaceutical
products for treating ophthalmic indications associated with endogenous retinyl
deficiencies in the eye,

anywhere in Canada, the United States or Europe.

 

   Page 10    initials         



--------------------------------------------------------------------------------

  (b)

Solicit on Behalf of a Competitive Business – Directly or indirectly call upon
or solicit any QLT employee or QLT customer or known prospective customer of QLT
on behalf of any business, firm or corporation that, as part of conducting its
business, is in any way competitive with QLT with respect to:

 

  I.

the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current product candidates or any other products then being commercialized by or
on behalf of QLT or its affiliates or subsidiaries which individually have
worldwide annual net sales of U.S.$50 million or more in the calendar year
preceding Dr. Cox’s Last Day, or

 

  II.

the development and/or commercialization and/or marketing of pharmaceutical
products for treating ophthalmic indications associated with endogenous retinyl
deficiencies in the eye,

anywhere in Canada, the United States or Europe.

 

  (c)

Solicit Employees – Directly or indirectly solicit any individual to leave the
employment of QLT or any of its affiliates or subsidiaries for any reason or
interfere in any other manner with the employment relationship existing between
QLT, its affiliates or subsidiaries and its current or prospective employees.

 

  (d)

Solicit Customers – Directly or indirectly induce or attempt to induce any
customer, supplier, distributor, licensee or other business relation of QLT or
its affiliates or subsidiaries to cease doing business with QLT, its affiliates
or subsidiaries or in any way interfere with the existing business relationship
between any such customer, supplier, distributor, licensee or other business
relation and QLT or its affiliates or subsidiaries.

 

7.2

Minority Share Interests Allowed – The parties agree that nothing contained in
paragraph 7.1 is intended to prohibit Dr. Cox from owning less than 5% of the
issued and outstanding stock of any company whose stock or shares are traded
publicly on a recognized exchange.

 

8.

REMEDIES

 

8.1

Irreparable Damage – Dr. Cox acknowledges and agrees that:

 

  (a)

Breach – Any breach of provisions of Sections 6 and 7 of this Agreement could
cause irreparable damage to QLT; and

 

  (b)

Consequences of Breach – In the event of a breach of any provision of this
Agreement by Dr. Cox, QLT will have, in addition to any and all other remedies
at law or in equity, the right to an injunction, specific performance or other
equitable relief to prevent any violation by him of any of the provisions of
this Agreement including, without limitation, the provisions of Sections 6 and
7.

 

8.2

Injunction – In the event of any dispute under Sections 6 and/or 7, Dr. Cox
agrees that QLT will be entitled, without showing actual damages, to a temporary
or permanent injunction restraining his conduct, pending a determination of such
dispute and that no bond or other security will be required from QLT in
connection therewith.

 

8.3

Additional Remedies – Dr. Cox acknowledges and agrees that the remedies of QLT
specified in this Agreement are in addition to, and not in substitution for, any
other rights and remedies of QLT at law or in equity and that all such rights
and remedies are cumulative and not alternative or exclusive of any other rights
or remedies and that QLT may have recourse to any one or more of its available
rights and remedies as it will see fit.

 

   Page 11    initials         



--------------------------------------------------------------------------------

9.

GENERAL MATTERS

 

9.1

Tax Withheld – The parties acknowledge and agree that certain payments to be
made by QLT to Dr. Cox under this Agreement will be subject to QLT’s withholding
of applicable withholding taxes and that the payments are currently taxable
benefits for Canadian income tax purposes and may also be taxable benefits for
U.S. income tax purposes, unless express exemptions exist.

 

9.2

Independent Legal Advice – Dr. Cox acknowledges that he has obtained or had the
opportunity to obtain independent legal advice with respect to this Agreement
and all of its terms and conditions.

 

9.3

Binding Agreement – The parties agree that this Agreement will inure to the
benefit of and be binding upon each of them and their respective heirs,
executors, successors and assigns.

 

9.4

Governing Law – The parties agree that this Agreement will be governed by and
interpreted in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable to this Agreement. All disputes arising under this
Agreement will be referred to the Courts of the Province of British Columbia,
which will have exclusive jurisdiction, unless there is mutual agreement to the
contrary.

 

9.5

Notice – The parties agree that any notice or other communication required to be
given under this Agreement will be in writing and will be delivered personally
or by facsimile transmission to the addresses set forth on page 1 of this
Agreement to the attention of the following persons:

 

  (a)

If to QLT – Attention: Chairman, Fax No. (604) 707-7001,

with a copy to:

QLT Inc.

887 Great Northern Way, Suite 250

Vancouver, British Columbia

Attention:         Principal Legal Officer

Fax No.:           (604) 873-0816

 

  (b)

If to Dr. Cox – To the address for Dr. Cox specified on page 1 of this
Agreement;

or to such other addresses and persons as may from time to time be notified in
writing by the parties. Any notice delivered personally will be deemed to have
been given and received at the time of delivery. Any notice delivered by
facsimile transmission will be deemed to have been given and received on the
next business day following the date of transmission.

 

9.6

Survival of Terms

 

  (a)

Dr. Cox’s Obligations – Dr. Cox acknowledges and agrees that his
representations, warranties, covenants, agreements, obligations and liabilities
under any and all of Sections 6, 7, 8 and 9 of this Agreement will survive any
termination of this Agreement.

 

  (b)

Company’s Obligations – QLT acknowledges and agrees that its representations,
warranties, covenants, agreements, obligations and liabilities under any and all
of Sections 2, 3, 4 and 9 of this Agreement will survive any termination of this
Agreement.

 

9.7

Waiver – The parties agree that any waiver of any breach or default under this
Agreement will only be effective if in writing signed by the party against whom
the waiver is sought to be enforced, and no waiver will be implied by
indulgence, delay or other act, omission or conduct. Any waiver will only apply
to the specific matter waived and only in the specific instance in which it is
waived.

 

   Page 12    initials         



--------------------------------------------------------------------------------

9.8

Entire Agreement – The parties agree that the provisions contained in this
Agreement and any stock option agreements entered into between QLT and Dr. Cox
constitute the entire agreement between QLT and Dr. Cox with respect to the
subject matters hereof and thereof, and supersede all previous communications,
understandings and agreements (whether verbal or written) between QLT and
Dr. Cox regarding the subject matters hereof and thereof. To the extent that
there is any conflict between the provisions of this Agreement and any stock
option agreements, between QLT and Dr. Cox, the following provisions will apply:

 

  (a)

Stock Options – If the conflict is with respect to an entitlement or obligation
with respect to stock options of QLT, the provisions of the stock option
agreements will govern (unless the parties otherwise mutually agree).

 

  (b)

Other – In the event of any other conflict, the provisions of this Agreement
will govern (unless the parties otherwise mutually agree).

 

9.9

Severability of Provisions – If any provision of this Agreement as applied to
either party or to any circumstance is adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision will in no way affect (to the maximum extent permissible by law):

 

  (a)

The application of that provision under circumstances different from those
adjudicated by the court;

 

  (b)

The application of any other provision of this Agreement; or

 

  (c)

The enforceability or invalidity of this Agreement as a whole.

If any provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then the provision will be deemed amended to the extent necessary
to conform to applicable law so as to be valid and enforceable or, if the
provision cannot be so amended without materially altering the intention of the
parties, then such provision will be stricken and the remainder of this
Agreement will continue in full force and effect.

 

9.10

Captions – The parties agree that the captions appearing in this Agreement have
been inserted for reference and as a matter of convenience and in no way define,
limit or enlarge the scope or meaning of this Agreement or any provision.

 

9.11

Amendments – Any amendment to this Agreement will only be effective if the
amendment is in writing and is signed by QLT and Dr. Cox.

 

9.12

Employment Standards – In the event that the minimum standards in the Employment
Standards Act (B.C.) as they exist from time to time or any other applicable
employment standards legislation are more favorable to Dr. Cox in any respect
than provided for herein, including but not limited to the provisions in respect
of notice of termination, the provisions of the Employment Standards Act shall
apply.

 

   Page 13    initials         



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first written above.

QLT INC.

 

By:   

/s/ Jeffrey Meckler

   

/s/ Dr. Geoffrey F. Cox

   MR. JEFFREY MECKLER     DR. GEOFFREY F. COX    DIRECTOR AND CHAIR, EXECUTIVE
TRANSITION COMMITTEE    

 

   Page 14    initials         



--------------------------------------------------------------------------------

SCHEDULE A

FINAL RELEASE

IN CONSIDERATION OF the payments made to me by QLT Inc. (hereinafter called
“QLT”) pursuant to paragraph 4.3 of the Employment Agreement dated the 23rd day
of October, 2014 between the undersigned and QLT (the “Employment Agreement”),
effective the date of this Release, I, Geoffrey F. Cox of
                                         do hereby remise, release and forever
discharge QLT, having a place of business at 887 Great Northern Way, Suite 250
in the City of Vancouver, Province of British Columbia, V5T 4T5, its officers,
directors, servants, employees and agents, and their heirs, executors,
administrators, successors and assigns, as the case may be, of and from any and
all manner of actions, causes of action, suits, contracts, claims, damages,
costs and expenses of any nature or kind whatsoever, whether in law or in
equity, which as against QLT or such persons as aforesaid or any of them, I have
ever had, now have, or at any time hereafter I or my personal representatives
can, shall or may have, by reason of or arising out of my employment with QLT
and/or the subsequent termination of my employment with QLT on or about
                , 20     , or in any other way connected with my employment with
QLT and more specifically, without limiting the generality of the foregoing, any
and all claims for damages for termination of my employment, constructive
termination of my employment, loss of position, loss of status, loss of future
job opportunity, loss of opportunity to enhance my reputation, the timing of the
termination and the manner in which it was effected, loss of bonuses, loss of
shares and/or share options, loss of benefits, including life insurance and
short and long-term disability benefit coverage, and any other type of damages
arising from the above. Notwithstanding the foregoing, nothing in this Release
will act to remise, release or discharge QLT from obligations, if any, which QLT
may have to me by reason of or relating to my service on the Board of Directors
of QLT, under Section 4.3 of the Employment Agreement, pursuant to paragraph
2.1(j) of the Employment Agreement or any indemnity agreements previously
entered into between me and QLT or from any rights I may have to claim coverage
under QLT’s past, current or future director and/or officer insurance policies,
in either case with respect to existing or future claims that may be brought by
third parties.

IT IS UNDERSTOOD AND AGREED that this Release includes any and all claims
arising under the Employment Standards Act, Human Rights Code, or other
applicable legislation and that the consideration provided includes any amount
that I may be entitled to under such legislation.

IT IS FURTHER UNDERSTOOD AND AGREED that this Release is subject to compliance
by QLT with its obligations under paragraph 4.3 of the Employment Agreement.

 

   Page 15    initials         



--------------------------------------------------------------------------------

IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise and is not to be
construed as an admission of liability on the part of QLT. The terms of this
Release set out the entire agreement between QLT and me with respect to the
matters described herein and are intended to be contractual and not a mere
recital.

IT IS FURTHER UNDERSTOOD AND AGREED that I will keep the contents of this
settlement and all communication relating thereto confidential except to Revenue
Canada and the U.S. Internal Revenue Service or as is required to obtain legal
and tax advice, or to enforce my rights hereunder in a court of law, as is
required by law.

IT IS FURTHER UNDERSTOOD AND AGREED that the consideration described herein was
voluntarily accepted by me for the purpose of making a full and final settlement
of all claims described above and that prior to agreeing to the settlement, I
was advised by QLT of my right to receive independent legal advice.

IN WITNESS WHEREOF this Release has been executed effective the      day of
        , 20     .

 

SIGNED, SEALED AND DELIVERED

  )         

By Geoffrey F. Cox in the presence of:

  )            )         

 

           Signature of Witness              )      

 

  

 

  )      

Dr. Geoffrey F. Cox

  

Name of Witness

  )            )         

 

  )         

Address

  )         

 

  )            )         

 

  )         

Occupation

  )         

 

 

   Page 16    initials         